DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2022.
Applicant’s election without traverse of Group I, Claims 1-17 in the reply filed on 09/30/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4-5 and Claim 11; line 3-4 recited that “an acousto-optic medium and a plurality of transducer electrodes carried thereby”. However from the claim language it is not clear what applicants are referring to “thereby”, such as the medium carried the electrodes or the laser is carried by the electrodes, whereas specification; [0032] recited that “The AOM 132 further includes multiple transducers, each comprising respective electrodes 134, for each of the second laser light beams 143 coupled to the common acousto-optic medium 133”, therefore in light of the specification the claim language of “an acousto-optic medium and a plurality of transducer electrodes carried thereby” is confusing and unclear .					Also Claim 1, line 6-7 and claim 11; line 5-6 recited that “an interface board comprising a dielectric layer and a plurality of signal contacts carried thereby”, however from the claim language it is not clear what applicants are referring to “thereby”, such as the signal contacts are located within or inside the dielectric layer or any other surface of the interface board, whereas specification; [0055]  recited that “The acousto-optic system 430 illustratively comprises an interface board 450. The interface board 450 illustratively includes a dielectric layer 451 and a plurality of signal contacts 460a-460d (e.g., electrically conductive material, copper, gold, or silver) carried thereby on an outer surface”, therefore in light of the specification the claim language of “an interface board comprising a dielectric layer and a plurality of signal contacts carried thereby” is confusing and unclear. 									Accordingly the boundaries of the claims are not reasonably clear, and the language in the claims is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding independent claims 1 and 11, the prior arts (US 20180203325, US 2018/0299745, US 5477087 and US 20030133680) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims. Specifically the prior art fails to disclose or render obvious the claimed limitations including an interface board comprising a dielectric layer and a plurality of signal contacts; and a plurality of connections coupling respective signal contacts with respective transducer electrodes, each connection comprising a dielectric protrusion extending from said AOM, and an electrically conductive layer on said dielectric protrusion for coupling a respective transducer electrode to a respective signal contact, as claimed in independent claims 1 and 11.							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729